NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHELLE BARBARA BUSH,
Petiti0ner, '
V.
FEDERAL TRADE COMMISSION,
Resp0nden,t,
AND
JILL E. COLEMAN,
Respondent. '
2010-3113
Petiti0n for review of the Me1'it Systems Pr0tecti0n
Board.
ON MOTION
Bef0re LINN, DYK, and PROST, Circuit Judges.
PER CUR1AM.
0 R D E R

BUSH V. FTC 2
Miche11e Barbara Bush moves for reconsideration of
the court’s October 27, 2010 order dismissing her petition
for review for lack of jurisdiction
According1y,
IT ls 0RDERED THAT:
The motion is denied
FOR THE CoURT
 7 mm lsi Jan HorbaI3;
Date J an Horba1y
C1erk
cc: Miche11e B. Bush
Patryk J. Drescher, Esq.
s19
F
¥.S. CDURT 'Bl!5§PpPEALS FOR
THE FEDERAL C!RCU|T
JuL 0`7 2011
JANHDRBAL¥
amax